
	
		II
		111th CONGRESS
		2d Session
		S. 3135
		IN THE SENATE OF THE UNITED STATES
		
			March 17, 2010
			Mr. Durbin introduced
			 the following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To enhance global healthcare cooperation and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Global Health Care Cooperation
			 Act.
		2.Global health
			 care cooperation
			(a)In
			 generalTitle III of the Immigration and Nationality Act (8
			 U.S.C. 1401 et seq.) is amended by inserting after section 317 the
			 following:
				
					317A.Temporary
				absence of aliens providing health care in developing countries
						(a)In
				generalNotwithstanding any other provision of this Act, the
				Secretary of Homeland Security shall allow an eligible alien and the spouse or
				child of such alien to reside in a candidate country during the period that the
				eligible alien is working as a physician or other health care worker in a
				candidate country. During such period the eligible alien and such spouse or
				child shall be considered—
							(1)to be physically
				present and residing in the United States for purposes of naturalization under
				section 316(a); and
							(2)to meet the
				continuous residency requirements under section 316(b).
							(b)DefinitionsIn
				this section:
							(1)Candidate
				countryThe term candidate country means a country
				that the Secretary of State determines to be—
								(A)eligible for
				assistance from the International Development Association, in which the per
				capita income of the country is equal to or less than the historical ceiling of
				the International Development Association for the applicable fiscal year, as
				defined by the International Bank for Reconstruction and Development;
								(B)classified as a
				lower middle income country in the then most recent edition of the World
				Development Report for Reconstruction and Development published by the
				International Bank for Reconstruction and Development and having an income
				greater than the historical ceiling for International Development Association
				eligibility for the applicable fiscal year; or
								(C)qualified to be a
				candidate country due to special circumstances, including natural disasters or
				public health emergencies.
								(2)Eligible
				alienThe term eligible alien means an alien
				who—
								(A)has been lawfully
				admitted to the United States for permanent residence; and
								(B)is a physician or
				other healthcare worker.
								(c)ConsultationThe
				Secretary of Homeland Security shall consult with the Secretary of State in
				carrying out this section.
						(d)PublicationThe
				Secretary of State shall publish—
							(1)not later than 180
				days after the date of the enactment of this section, a list of candidate
				countries;
							(2)an updated version
				of the list required by paragraph (1) not less often than once each year;
				and
							(3)an amendment to
				the list required by paragraph (1) at the time any country qualifies as a
				candidate country due to special circumstances under subsection
				(b)(1)(C).
							.
			(b)Rulemaking
				(1)RequirementNot
			 later than 180 days after the date of the enactment of this Act, the Secretary
			 of Homeland Security shall promulgate regulations to carry out the amendments
			 made by this section.
				(2)ContentThe
			 regulations promulgated pursuant to paragraph (1) shall—
					(A)permit an eligible
			 alien (as defined in section 317A of the Immigration and Nationality Act, as
			 added by subsection (a)) and the spouse or child of the eligible alien to
			 reside in a foreign country to work as a physician or other healthcare worker
			 as described in subsection (a) of such section 317A for not less than a
			 12-month period and not more than a 24-month period, and shall permit the
			 Secretary to extend such period for an additional period not to exceed 12
			 months, if the Secretary determines that such country has a continuing need for
			 such a physician or other healthcare worker;
					(B)provide for the
			 issuance of documents by the Secretary to such eligible alien, and such spouse
			 or child, if appropriate, to demonstrate that such eligible alien, and such
			 spouse or child, if appropriate, is authorized to reside in such country under
			 such section 317A; and
					(C)provide for an
			 expedited process through which the Secretary shall review applications for
			 such an eligible alien to reside in a foreign country pursuant to subsection
			 (a) of such section 317A if the Secretary of State determines a country is a
			 candidate country pursuant to subsection (b)(1)(C) of such section 317A.
					(c)Technical and
			 conforming amendments
				(1)DefinitionSection
			 101(a)(13)(C)(ii) of the Immigration and Nationality Act (8 U.S.C.
			 1101(a)(13)(C)(ii)) is amended by adding except in the case of an
			 eligible alien, or the spouse or child of such alien, who is authorized to be
			 absent from the United States under section 317A, at the end.
				(2)Documentary
			 requirementsSection 211(b) of such Act (8 U.S.C. 1181(b)) is
			 amended by inserting , including an eligible alien authorized to reside
			 in a foreign country under section 317A and the spouse or child of such
			 eligible alien, if appropriate, after
			 101(a)(27)(A),.
				(3)Ineligible
			 aliensSection 212(a)(7)(A)(i)(I) of such Act (8 U.S.C.
			 1182(a)(7)(A)(i)(I)) is amended by inserting other than an eligible
			 alien authorized to reside in a foreign country under section 317A and the
			 spouse or child of such eligible alien, if appropriate, after
			 Act,.
				(4)Clerical
			 amendmentThe table of contents of such Act is amended by
			 inserting after the item relating to section 317 the following:
					
						
							Sec. 317A. Temporary absence of aliens
				providing health care in developing
				countries.
						
						.
				3.Attestation by
			 health care workers
			(a)Attestation
			 requirementSection 212(a)(5) of the Immigration and Nationality
			 Act (8 U.S.C. 1182(a)(5)) is amended by adding at the end the following:
				
					(E)Health care
				workers with other obligations
						(i)In
				generalAn alien who seeks to enter the United States for the
				purpose of performing labor as a physician or other health care worker is
				inadmissible unless the alien submits to the Secretary of Homeland Security or
				the Secretary of State, as appropriate, an attestation that the alien is not
				seeking to enter the United States for such purpose during any period in which
				the alien has an outstanding obligation to the government of the alien’s
				country of origin or the alien’s country of residence.
						(ii)Obligation
				definedIn this subparagraph, the term obligation
				means an obligation incurred as part of a valid, voluntary individual agreement
				in which the alien received financial assistance to defray the costs of
				education or training to qualify as a physician or other health care worker in
				consideration for a commitment to work as a physician or other health care
				worker in the alien’s country of origin or the alien’s country of
				residence.
						(iii)WaiverThe
				Secretary of Homeland Security may waive a finding of inadmissibility under
				clause (i) if the Secretary determines that—
							(I)the obligation was
				incurred by coercion or other improper means;
							(II)the alien and the
				government of the country to which the alien has an outstanding obligation have
				reached a valid, voluntary agreement, pursuant to which the alien’s obligation
				has been deemed satisfied, or the alien has shown to the satisfaction of the
				Secretary that the alien has been unable to reach such an agreement because of
				coercion or other improper means; or
							(III)the obligation
				should not be enforced due to other extraordinary circumstances, including
				undue hardship that would be suffered by the alien in the absence of a
				waiver.
							.
			(b)Effective
			 dateThe amendment made by subsection (a) shall take effect on
			 the date that is 180 days after the date of the enactment of this Act.
			(c)ApplicationNot
			 later than the effective date described in subsection (b), the Secretary of
			 Homeland Security shall begin to carry out subparagraph (E) of section
			 212(a)(5) of the Immigration and Nationality Act, as added by subsection (a),
			 including the requirement for the attestation and the granting of a waiver
			 described in clause (iii) of such subparagraph (E), regardless of whether
			 regulations to implement such subparagraph have been promulgated.
			
